IN THE MATTER OF THE REINSTATEMENT OF BOONE



    

	
    
	


		Skip to Main Content
		Accessibility Statement
	




Help
Contact Us




e-payments
Careers











Home
Courts
Decisions
Programs
News
Legal Research
Court Records
Quick Links





OSCN Found Document:IN THE MATTER OF THE REINSTATEMENT OF BOONE

					

				
  



				



						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only




IN THE MATTER OF THE REINSTATEMENT OF BOONE2018 OK 28Case Number: SCBD-6534Decided: 04/10/2018THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2018 OK 28, __ P.3d __

NOTICE: THIS OPINION HAS NOT BEEN RELEASED FOR PUBLICATION. UNTIL RELEASED, IT IS SUBJECT TO REVISION OR WITHDRAWAL. 


IN THE MATTER OF THE REINSTATEMENT OF CHARLENE L. BOONE TO MEMBERSHIP IN THE OKLAHOMA BAR ASSOCIATION



ORDER

Petitioner Charlene L. Boone voluntarily tendered her resignation from the Oklahoma Bar Association (OBA) on February 23, 2007, which the OBA accepted on March 2, 2007. On June 26, 2017, Boone petitioned this Court for reinstatement. As required by Rule 11.3 of the Rules Governing Disciplinary Proceedings, 5 O.S.2011, ch. 1, app. 1-A, a panel of the Professional Responsibility Tribunal held a hearing on Boone's application. The panel, in a 2-1 decision, advised against reinstatement. All three members of the panel agreed that Boone demonstrated by clear and convincing evidence that she had not engaged in the unauthorized practice of law in Oklahoma and that she possesses the requisite competency in the law required for reinstatement without re-examination. The panel split, however, on whether Boone established by clear and convincing evidence that she possesses the good moral character and fitness necessary for reinstatement to the OBA. The OBA, meanwhile, supports Boone's application for reinstatement.
Upon de novo review of the record, we find:
1. Boone has complied with the procedural requirements necessary for reinstatement;
2. Boone has established by clear and convincing evidence that she has not engaged in the unauthorized practice of law during the period following her resignation;
3. Boone has established by clear and convincing evidence that she possesses the competency and learning in the law required for reinstatement without re-examination; and
4. Boone has established by clear and convincing evidence that she possess the good moral character and fitness necessary for reinstatement to the Oklahoma Bar Association.
The petition of Charlene L. Boone for reinstatement to the Oklahoma Bar Association is therefore GRANTED, and her membership shall be reinstated.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 10TH DAY OF APRIL, 2018.

/S/CHIEF JUSTICE


Combs, C.J., Gurich, V.C.J., and Kauger, Winchester, Edmondson, Colbert, Reif, and Wyrick, JJ., concur.



Citationizer© Summary of Documents Citing This Document



Cite
Name
Level



None Found.


Citationizer: Table of Authority



Cite
Name
Level



None Found.


















oscn

				EMAIL: webmaster@oscn.net
				Oklahoma Judicial Center
				2100 N Lincoln Blvd.
				Oklahoma City, OK 73105


courts

Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals
District Courts



decisions

New Decisions
Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals



programs

The Sovereignty Symposium
Alternative Dispute Resolution
Early Settlement Mediation
Children's Court Improvement Program (CIP)
Judicial Nominating Commission
Certified Courtroom Interpreters
Certified Shorthand Reporters
Accessibility ADA







Contact Us
Careers
Accessibility ADA